IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


LOREN KISKADDEN,                        : No. 480 WAL 2016
                                        :
                 Petitioner             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
           v.                           :
                                        :
                                        :
PENNSYLVANIA DEPARTMENT OF              :
ENVIRONMENTAL PROTECTION,               :
                                        :
                 Respondent             :


                                   ORDER



PER CURIAM

     AND NOW, this 2nd day of May, 2017, the Petition for Allowance of Appeal is

DENIED.